Citation Nr: 1041420	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to January 1988.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

This claim was remanded in March 2008, November 2008, and April 
2009.  It is now again before the Board.

The Veteran requested to testify before the Board in her June 
2006 substantive appeal.  She was scheduled for a hearing in New 
Orleans, Louisiana in July 2007, and notification was sent to her 
in April 2007.  She failed to report.  Although the Veteran has 
had subsequent communication with VA, she has not offered good 
cause for having failed to report and has not requested 
rescheduling of the hearing.  


FINDING OF FACT

The medical evidence establishes that the currently diagnosed 
foot disorder to include bilateral pes planus, plantar fasciitis, 
heel pain syndrome, heel spurs and digital corns of the 5th toe, 
bilaterally is the result of active service, including 
aggravation of a pre-existing foot condition.


CONCLUSION OF LAW

The criteria for aggravation of a pre-existing bilateral foot 
condition as the result of active service have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.



II.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records are incomplete, and her 
report of medical history and examination at entrance to active 
service is not present in the claims file.  Efforts were made to 
obtain the Veteran's treatment records, to no avail.  In January 
2006, the RO notified the Veteran that her service treatment 
records were missing and asked her to submit any copies she may 
have in her possession.  The Veteran submitted copies of her 
treatment records in September 2006 and July 2008.  In April 
2006, the RO determined that the Veteran's service treatment 
records were unavailable and placed an official finding of 
unavailability in the claims file.  

However, the report of VA examination conducted in May 2008 shows 
that the examiner found the Veteran's bilateral foot condition to 
be congenital or developmental in origin.  

Cases involving aggravation of a preexisting condition requires a 
two-prong analysis.  When no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been sound 
upon entry.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then 
falls on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability was 
both preexisting and not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 
16, 2003).

The finding by the VA examiner in May 2008 that the Veteran's 
bilateral foot condition is congenital or developmental in origin 
is sufficient to show that the veteran had a pre-existing 
disability.

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for aggravation of 
that disability.  In that case, section 1153 applies and the 
burden falls on the veteran to establish aggravation.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The available service treatment records document complaints of 
and treatment for painful corn on the 5th toe without designation 
for right or left in 1982, and on the right foot in 1984 and 
1985.  Her report of medical history and examination at discharge 
reflects complaints of foot problems, but no diagnoses, 
abnormalities or other findings concerning her feet.  

As there is some evidence of in-service treatment, it must be 
shown that the disability was not permanently aggravated by 
active service.  This may be established by demonstrating that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In March 2008, the claim was remanded for VA examination.

VA examination conducted in May 2008 shows complaints of foot 
pain and swelling with treatment including steroid injections of 
both heels, anti-inflammatory medications, and prescribed 
orthotics.  The examiner noted the Veteran exhibited a mild arch 
during non weight bearing but total collapse of plantar arch 
during stance.  Pain was found with direct pressure to the medial 
and central plantar fascia band bilaterally, and at the insertion 
of the plantar fascial band into the calcaneus.  The examiner 
observed a very large plantar spur of the plantar calcaneal 
tuberosity, and explained that this usually signifies chronic 
heel pain.  Bilateral digital corn on the 5th proximal 
interphalangeal joint, non osseous ankle equinus, and soft tissue 
ankle equinus were also found.  Results of X-rays taken were 
reported to show bony spurring on the plantar and posterior 
aspects of the right and left calcaneus, bilateral pes planus 
without fracture or dislocation in either foot, and possible 
fusion involving some of the tarsal joint areas.  The examiner 
diagnosed bilateral pes planus, plantar fasciitis, heel pain 
syndrome, heel spurs, and digital corns, 5th toe, bilaterally.

The examiner was asked if the diagnosed condition was congenital 
or development and if there was an indication that the condition 
was worsened by service.  In a June 2008 opinion, the examiner 
responded to the first question in the affirmative, without 
differentiating what exact condition was congenital or 
developmental in origin.  However, she also responded that the 
condition was worsened by service.  Her explanation was that the 
Veteran had large heel spurs bilaterally, that most likely 
indicated chronic heel pain and plantar fasciitis.  

The examiner was also asked to determine if any disability 
clearly and unmistakably existed prior to service and, if so, did 
such disability clearly and unmistakably undergo an increase in 
severity beyond its natural progression during such service or, 
in other words, was aggravated by military basic training 
activities.  The examiner responded that the Veteran's condition 
was most likely aggravated by military basic training activities.  
Her rationale was that the Veteran was required to run and march 
excessively during basic training, which most likely aggravated 
her heel pain and plantar fasciitis.  She explained that flat 
feet often have an increase in pain with excessive ambulation 
with running, walking, and/or marching.  In addition, she noted 
that there was no record that the Veteran received accommodative 
functional orthotics to control and support her pes planus 
deformity during military service.  Such treatment, she noted, 
could have decreased the Veteran's symptoms.  

The examination is signed by S.D.M., D.P.M. (Doctor of Podiatric 
Medicine) and Staff Podiatrist.  The examiner indicated that she 
had reviewed the Veteran's claims file to include service 
treatment records, VA treatment records but not private medical 
treatment records.  

Private medical records dated from 2000 through 2005 show 
diagnoses of medial calcaneal neuritis, plantar fasciitis, heel 
spur, equinus deformity soft tissue in nature, and complete 
collapse of the mid tarsal joint with negative calcaneal 
inclination angle or rocker bottom foot.  The private physician 
noted in December 2000 that the Veteran probably developed 
collapse of the mid tarsal joint as a child secondary to a short 
Achilles.  These records contain no other opinions as to the 
etiology of the Veteran's foot disabilities.  

In November 2008, the claim was again remanded.  The Board 
observed that the examiner had diagnosed bilateral pes planus, 
plantar fasciitis, heel pain syndrome, heel spurs, and digital 
corns of the 5th toe, bilaterally, but that the examiner had not 
addressed with specificity the questions concerning whether the 
Veteran's bilateral foot condition had pre-existed service and, 
if so, had been aggravated or was otherwise the result of active 
service.  The Board asked Dr. S.D.M. to clarify her opinion, or 
for the Veteran to be accorded a new examination if Dr. S.D.M. 
was not available.  The Board asked Dr. S.D.M. (or another 
examiner) to provide for each diagnosed foot disorder an opinion 
as to 1) whether such disability clearly and unmistakably existed 
prior to service and, 2) if so, if such disability clearly and 
unmistakably underwent an increase in severity beyond its natural 
progression during such service.  Finally and 3) if such 
diagnosed foot disorder did not clearly and unmistakably exist 
prior to service, an opinion was requested as to whether it was 
at least as likely as not that the foot disorder was related to 
active military duty.  

The Veteran was scheduled for VA examination in December 2008, 
but apparently failed to report.  The May 2008 VA examination was 
not forwarded to Dr. S.D.M. for clarification as directed in the 
November 2008 remand.  In April 2009, the Board was again 
constrained to remand the claim to have Dr. S.D.M. clarify her 
opinion.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In a March 2009 report of contact that was not associated with 
the claims file until April 2009, after the Board remand, the 
Veteran asserted that she intended to report for the VA 
examination in December 2008 but that it had been canceled by the 
AMC.  The Veteran stated she was still willing to report and was 
waiting on notice of a future examination.  

In June 2009, Dr. S.D.M. replied to the request for clarification 
that her opinion had not changed.  The statement provided is not 
clearly worded.  It is as follows:

THE CONDITION/DISABILITY medical opi[ni]on 
which was stated on June 10.2008. has not 
changed.  see compensation and pension 
examination dated may 27, 2008 with a f/u 
medical opi[ni]on dated june 10th, 2008.  
medical records were reviewed WAS MOST 
LIKLEY PERMANENTLY AGGRAVATED BY pes 
planus,plantar fasciitis i.e. heel pain
RATIONALE FOR OPINION GIVEN:  as stated in 
the previous medical opinion dated June 10, 
2008.  I have not changed my opi[]nion

Given the examiner's assertions that her opinion has not changed, 
the most logical interpretation is that the Veteran's bilateral 
foot disabilities are the result of aggravation of a pre-existing 
foot condition.

The Veteran stated in her May 2005 notice of disagreement that 
she had flat feet prior to entering active service.  She asserted 
she had a sedentary life-style prior to active service and it was 
when she began wearing steel-toe boots, running daily, and 
standing for extended periods of time that she began to have 
problems with her feet.

In June 2006, she submitted statements from several lay 
witnesses, all of whom indicated that they knew she had 
difficulty with her feet, including flat feet or fallen arches, 
in childhood.  One witness stated that the Veteran complained 
about foot problems when she returned home in 1988.  She could 
not walk long distances without foot pain, and this was an 
ongoing problem.

In July 2008, the Veteran provided further statement, 
acknowledging that her flat feet condition is congenital but 
observing that inservice treatment records showed treatment for 
corns, calluses, foot strain, and bunions.  She argued that 
plantar fasciitis and heel spurs are conditions that are caused 
by a faulty structure of the foot.  Bunions may be hereditary but 
certain foot types increased the likelihood of developing them.  

Private treatment records reflect that the Veteran worked as an 
LPN or licensed practical nurse.

Although there is no evidence that the Veteran or her witnesses 
have the medical credentials qualified to diagnose the Veteran's 
condition or to provide an opinion as to its etiology, the Board 
will take into consideration that she has had basic medical 
training.  In addition, under certain circumstances, a layperson 
is competent to identify a simple medical condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
absence of an arch is a manifestation that could be visually 
observed.  In addition, complaints of foot pain are also 
something that may be perceived by a layperson.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Hence, the 
Veteran's statements and that of her witnesses establish that the 
Veteran had foot problems prior to active service, namely her 
feet appeared flat and painful.  In addition, the one statement 
and the Veteran's own assertions create a continuity of foot 
symptoms that exist from her active service to the present time.

The Board notes that this case has been remanded three times, 
twice for clarification of the May 2008 VA examiner's opinion.  
The VA examiner responded in June 2009 that her opinion had not 
changed.  While the opinion is not as clear as the Board would 
like, it can be determined that Dr. S.D.M. diagnosed bilateral 
pes planus, plantar fasciitis, heel pain syndrome, heel spurs, 
and digital corns of the 5th toe, bilaterally.  It can also be 
determined that Dr. S.D.M. opined that while part or all of the 
Veteran's bilateral foot disability was congenital, her current 
bilateral foot condition was nonetheless the result of 
aggravation which occurred during active military service.

It is noted that Dr. S.D.M. based her conclusions on review of 
the record, examination of the Veteran to include clinical 
findings, and her own medical expertise as a DPM and Staff 
Podiatrist.  There is no evidence she does not have the 
appropriate medical credentials or expertise to render the 
requested opinion.  Given the foregoing, the Board cannot find 
that the VA examination is inadequate for the purposes of 
adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The RO or AMC had the opportunity to schedule the Veteran for 
additional VA examination or to again request clarification of 
Dr. S.D.M.  It did not.  After three separate remands to obtain a 
medical diagnosis and opinion, the Board is reluctant to remand 
again.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided). 

The record contains a competent medical diagnosis of various 
bilateral foot conditions that have been found to be the result 
of aggravation during active service of congenital foot 
conditions.  There are no other findings or opinions contrary to 
the opinion that the diagnosed bilateral foot condition is the 
result of aggravation of a pre-existing foot condition during the 
Veteran's active service.

The preponderance of the evidence cannot be found to be against 
the claim.  Service connection for a bilateral foot condition to 
include bilateral pes planus, plantar fasciitis, heel pain 
syndrome, heel spurs and digital corns fo the 5th toe bilaterally 
is warranted.



ORDER

Service connection for a bilateral foot condition to include 
bilateral pes planus, plantar fasciitis, heel pain syndrome, heel 
spurs, and digital corns of the 5th toe bilaterally is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


